DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant's election of Group I, claims 1-10, without traverse in their reply dated 11/22/2022 is acknowledged. Claim 11 was withdrawn. Claims 1-10 are pending and considered on the merits below.

Information Disclosure Statement
The Information Disclosure Statement filed on 4/8/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered except for the reference crossed out, which has not been considered. An initialed copy of the Form 1449 is enclosed herewith. 

Specification
The disclosure is objected to because of the following informalities: There is period missing at end of paragraph, page 10 line 24.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " the detectable lipid".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the examiner interprets the limitation to read “the lipid with the detectable label”.
Dependent claims follow the same reasoning.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenoth et al. (Drin, Guillaume. (2019). Intracellular Lipid Transport Methods and Protocols: Methods and Protocols. Chapter 17 “In Vitro Measurement of Sphingolipid Intermembrane Transport Illustrated by GLTP Superfamily Members” 22 February 2019).	
Regarding claims 1 and 10, Kenoth describes an assay system for measuring transfer of lipid from a donor model biomembrane to an acceptor model biomembrane (abstract and figure 1), the system comprising: 
a donor model biomembrane comprising a lipid, the lipid comprising a detectable label (figure 1a, page 241 “Donor lipid vesicles that serve as the source for the transported lipid” and page 243 “(fluorescent) lipid in the donor lipid vesicles”); 
a lipid transfer protein that specifically binds the detectable lipid (figure 1a LTP” page 242 “LTP-mediated in vitro lipid transport involves LTP partitioning to donor lipid membranes where binding of the target lipid occurs, escape of the LTP:lipid complex from the membrane, and translocation to an acceptor lipid membrane where the target lipid is off-loaded. This vectorial lipid transport process consists of two “half-reactions” involving (1) LTP partitioning to donor lipid membranes and binding of the target lipid as well as (2) directed partitioning of the LTP:lipid complex to an acceptor lipid membrane and off-loading of the bound lipid.”); and 
an acceptor model biomembrane (figure 1a, page 240 “Acceptor lipid vesicles that function as receivers of the transported lipid”); 
wherein at least one of the donor model biomembrane and the acceptor model biomembrane is a bicelle-dilution model membrane (page 238 “The methods are readily adjustable for measuring lipid transfer (1) between various model membrane assemblies (vesicles, micelles, bicelles, nanodiscs),”).

Regarding claim 2, Kenoth describes that both the donor model biomembrane and the acceptor model biomembrane are bicelle-dilution model membranes (page 238 “The methods are readily adjustable for measuring lipid transfer (1) between various model membrane assemblies (vesicles, micelles, bicelles, nanodiscs),”).
Regarding claim 3, Kenoth describes that the donor model biomembrane is a bicelle-dilution model membrane; and the acceptor model biomembrane comprises a conventional vesicle, a conventional micelle, or a conventional nanodisc (page 238 “The methods are readily adjustable for measuring lipid transfer (1) between various model membrane assemblies (vesicles, micelles, bicelles, nanodiscs),”).
Regarding claim 4, Kenoth describes that the donor model biomembrane comprises a conventional vesicle, a conventional micelle, or a conventional nanodisc; and the acceptor model biomembrane is a bicelle-dilution model membrane (page 238 “The methods are readily adjustable for measuring lipid transfer (1) between various model membrane assemblies (vesicles, micelles, bicelles, nanodiscs),”).

Allowable Subject Matter
Claims 5-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Reference Kenoth et al. (Drin, Guillaume. (2019). Intracellular Lipid Transport Methods and Protocols: Methods and Protocols. Chapter 17 “In Vitro Measurement of Sphingolipid Intermembrane Transport Illustrated by GLTP Superfamily Members” 22 February 2019) describe most of the limitations of claim 5, however fails to teach or suggest “a stabilizing rim comprising detergent or short-chain phosphoglycerides, the detergent or short-chain phosphoglycerides comprising a hydrophilic portion and a hydrophobic portion and oriented so that the hydrophobic portion is directed toward the hydrophobic core and the hydrophilic portion connects the first outer surface with the second outer surface”.
None of the prior art discovered describes all the limitations alone or in combination, thus the prior art fails to teach or suggest all the limitations of claims 5-9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831. The examiner can normally be reached M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY R. BERKELEY/
Examiner
Art Unit 1796



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797